Order entered September 18, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00598-CR

                       JERRY LEELEWIS CHANDLER, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-25062-Q

                                        ORDER
        The Court REINSTATES the appeal.

        On August 11, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On September 15, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the August 11, 2015 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                   /s/   ADA BROWN
                                                         JUSTICE